Per Curiam.
Respondent Conrad and three others own Hibbard Lake, which contains about 15 acres. It has no inlet or outlet connecting it with other waters. The respondents obtained permission from these owners to spear fish in the lake. Eor this they were arrested and tried, under Act No. 159, Pub. Acts 1891 (sections 5849-5851, 2 Comp. Laws 1897), and upon the trial the court directed the jury to find a verdict of guilty.
Section 1 of the act reads:
“That it shall not be lawful for any person to take, catch, or kill, or attempt to take, catch, or kill, any fish in any of the inland lakes in this State with any kind of spear or graphook, or by the use of jacks or artificial light of any kind, or by the use of set lines or night lines, or any kind of net, or any kind of firearms or explosive, or other device except the hook and line.”
*2This lake is private property. Its owners have entire control over it, and the right to fish in it. The public have no interest in it. If it were connected with other lakes and streams, so that fish might pass in and out of it, others than the owners would then have an interest in the protection of the fish in the lake. This act cannot be construed to include private ponds or lakes, in which the public have no interest.
Judgment reversed, and the respondents discharged.